Title: Cash Accounts, April 1760
From: Washington, George
To: 



[April 1760]



Cash


April 25—
To Ditto [cash] of Colo. Custis’s Estate—by Sundrie Hands
£790. 4. 5 1/2



To Ditto of Mr Lewis Martin for a Horse I sold him
32. 5. 0


28—
To Ditto of the Country pr an Acct renderd
14. 4. 4



To Ditto for my Burgesses Wages
45.16. 0


Contra


April 11—
By Cash advanc’d Vale Crawford to buy butter with
1.10. 0


12—
By 39½ Bushels Oats
2.16. 0


15—
By Dinner & Club at Alexa. 2/6. Mendg Sein 3/
0. 5. 6


18—
By Mr Barnes’s Davy—for taking up Boson
0.10. 0


19—
By repairs to my Chair 7/6. Exps. at P. Tobo 9/9
0.17. 3


20—
By Ferriages at Cedar Point 17/6—gave Ferrymen 1/3
0.18. 9


21—
By my Brother’s Servants 2/.  Ferry at Southerns 3/6
0. 5. 6



22—
By Exps. at McGraths 4/.  gave away 1/
0. 5. 0



By Ferry at Williamsons 3/6—gave away 1/
0. 4. 6


24—
By Candles 1/.  paid Mr Craik Jeweller £1.15.6
1.16. 6


25—
By 1 Quire Paper 2/6
0. 2. 6



By Colo. Fairfax’s and my Subscription to Purse in W.
1.10. 0


28—
By Barber 7/6—paid Colo. Randolph for the use of Valiant
2.12. 0



By Atchison & Parker my Note to Sampson Darrell
90. 0. 0



By Mrs Webb mendg a Fan 2/6—Dinner at Weathes. 3/3
0. 5. 9


29—
By Mr Bassetts Servants 3/.  Ferry &ca at Dansies 5/6
0. 8. 6



By Exps. at Todds 5/9—By old Acct 24/1
1. 9.10



By Cash given at the Charity Sermon
1. 1. 3


30—
By Exps. at Port Royal &ca 13/4½—Ferry at Hoes 16/ & 1/6
1.10.10 1/2


